Citation Nr: 9934847	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  95-01 781	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for organic brain syndrome.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1972 to August 
1973 and from March 1978 to September 1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1994 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied, in pertinent part, 
entitlement to service connection for organic brain syndrome.  
The veteran appealed the decision to the Board which remanded 
the case to the RO in March 1997 for further development.  
After completion of the requested development to the extent 
possible and continued denial of the veteran's claim the RO 
returned the case to the Board for further appellate review.

Further, by March 1997 decision, the Board granted service 
connection for headaches.  That decision constituted a full 
award of that benefit sought on appeal.  See Grantham v. 
Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (holding that 
a notice of disagreement applies only to the element of the 
claim being decided, such as service connection).  See also 
Holland v. Gober, 124 F.3d 226 (Fed. Cir. 1997), rev'd sub 
nom. Holland v. Brown, 9 Vet. App. 324 (1996).  Thus, 
although the RO, after effectuating the Board's decision in 
an April 1997 rating decision, issued a supplemental 
statement of the case on the question of the evaluation of 
the service-connected headaches without receipt of a notice 
of disagreement, the Board no longer has jurisdiction over 
that claim and the issue now on appeal is as listed on the 
title page above.  The Board notes further, that the RO in 
apparent recognition of the change in the governing case law 
and following a continued denied of an increased evaluation 
for headaches, provided appropriate information to the 
veteran regarding appealing the increased rating issue in 
November 1998.

Moreover, the Board observes that in October 1994 the veteran 
claimed entitlement to service connection for deep vein 
thrombosis of the legs as a result of an in-service incident 
in which his knees struck the turret of a tank.  By VA letter 
dated in December 1994, the RO informed the veteran that his 
claim for thrombophlebitis had been denied in October 1990.  
No further response from the veteran is of record.  

The Board also notes that the veteran initiated but did not 
perfect an appeal pertaining to evaluation of a service-
connect right eye disorder.  Therefore, this issue is not now 
before the Board.


FINDINGS OF FACT

1.  The record includes all evidence necessary for the 
equitable disposition of this appeal.

2.  The evidence does not demonstrate an etiological 
relationship between organic brain syndrome and the veteran's 
period of active service.


CONCLUSION OF LAW

Organic brain syndrome was not incurred in or aggravated by 
the veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has organic brain syndrome 
resulting from an in-service incident in which a hatch from a 
heavy battle tank slammed shut hitting him on the head.  As a 
result of this accident, the veteran already is service 
connected for facial scars, right retinal detachment with 
impaired vision, headaches and hypesthesia of the face.

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
active duty service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (1999).  If a chronic disease is shown in 
service or, as in the case of an organic nervous system 
disorder, during a one year presumptive period, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  
However, continuity of symptoms is required where the 
condition in service or during an applicable presumptive 
period is not, in fact, chronic or where diagnosis of 
chronicity may be legitimately questioned.  Id.

In addition, service connection is also warranted for a 
disease diagnosed after discharge, when the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Finally, the Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

As an initial matter, the Board finds that the veteran's 
claim is well grounded because it is plausible and capable of 
substantiation.  See 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).  The Board notes that the 
VA has fulfilled the duty to assist the veteran develop this 
claim and that the evidence of record is sufficient to 
support an equitable decision in this appeal.

Service medical records (SMRs) disclose that in May 1979 the 
veteran was injured while working on a tank when a hatch fell 
on his head.  He reported headaches at the time but 
contemporaneous examination disclosed no dysfunction or 
disorder involving his cranial nerves, cerebrum, cerebellum 
or reflexes.  Neither the SMRs from the veteran's remaining 
time in service nor the report of the veteran's separation 
physical examination include evidence of or reference to an 
organic neurological disorder.  The claims file includes no 
evidence of an organic neurological disorder within one year 
of his separation from service and an August 1980 VA 
examination found the veteran to have been neurologically 
normal.

Private medical records disclose that the veteran was 
hospitalized in May 1993 after a metal bar hit him in the 
head.  Physical and CT scan examination at the time showed no 
neurological or brain damage.  A hospital physician diagnosed 
a scalp contusion.

Although the record includes reports of VA examinations, 
private and VA hospitalizations and VA outpatient treatment 
for a variety of disorders from June 1980 to May 1994, the 
first medical evidence of organic brain disorder appears in a 
report of a May 1994 VA cranial nerve examination.  Objective 
findings included unsteady hands and mild recent memory 
deficit although the remote memory was intact.  X-ray 
examination disclosed a normal skull with no evidence of a 
cranial defect suggestive of an old fracture.  The examiner 
diagnosed the veteran with headaches, mild, post-traumatic 
organic brain syndrome with minimal recent memory deficit.

The claims file also includes opinions from several VA health 
care professionals on the likelihood that the veteran's 
organic brain syndrome was attributable to his active 
service.  A physician who conducted a September 1997 brain 
examination noted the veteran's history of polysubstance 
abuse and dependence, shown by the record to be well-
documented, continuous and extending back at least to the 
veteran's period of active service.  The physician opined 
that, considering the 15 year delay from the time of the 
veteran's in-service head trauma to the time of his diagnosis 
for organic brain syndrome, his history of alcohol and drug 
abuse was a "much more likely" cause of his cognitive 
dysfunction.  However, the physician also recommended 
neuropsychological evaluation on the theory that findings of 
"[l]ocal deficits may imply an etiology of head trauma 
[while d]iffuse deficits would support drugs and alcohol as 
an etiology."

The VA psychologist who administered a battery of 
psychological diagnostic tests in October 1997 noted that the 
veteran's performance was not consistent with specific 
deficits expected from a local brain dysfunction.  The 
psychologist opined that to the extent an organic mental 
disorder may have affected the veteran's cognitive 
functioning the effect was diffuse and represented a diffuse 
brain injury.  The psychologist further opined that there was 
"not good evidence" of a causal link between the in-service 
head injury and a current functional deficit.  Accordingly, 
the psychologist provided an Axis I diagnosis of dependence 
upon alcohol and cocaine and possibly opiates and marijuana, 
and an Axis II diagnosis only of a possible organic mental 
disorder.

After reviewing the claims file in its entirety including the 
September and October 1997 reports described above, another 
VA physician concluded in June 1998 that no further 
neurological testing was necessary to determine the etiology 
of the veteran's cognitive dysfunction.  Without further 
examination, this physician determined that the veteran's 
neurological status was well-documented and stable.  The 
physician's report further states that the CT scan 
examination years after the veteran's 1979 head trauma was 
normal, "indicating that if there had been brain damage from 
the trauma, it had not caused any structural damage with late 
cerebral changes."  The physician concluded by noting that 
he agreed with the 1997 reports which he read to express 
substantial doubt that the veteran had an organic mental 
disorder due to in-service head trauma.

At the time of his June 1995 RO hearing the veteran testified 
that he felt that his short term memory loss was at least 
partially attributable to his in-service head trauma.  The 
September and October 1997 and June 1998 VA opinions state 
unambiguously that the veteran's mild cognitive deficits 
probably are attributable to his polysubstance abuse and 
dependence.  Beyond the appellant's own statements, there is 
no competent medical evidence linking organic brain syndrome 
to the veteran's period of active service.  However his 
statements alone cannot constitute competent evidence of the 
required causal connection because he is a lay person with no 
medical training or expertise.  See Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992) (holding that lay persons are 
not competent to offer medical opinions).  Therefore, upon 
careful review of the totality of the evidence of record the 
Board is constrained to conclude that the preponderance of 
the evidence demonstrates no current organic brain disorder 
causally linked to the veteran's period of active service.  
The benefit of the doubt rule does not apply because the 
evidence is not in equipoise, see 38 U.S.C.A. § 5107(b); 
Massey v. Brown, 7 Vet. App. 204, 206- 207 (1994), and the 
claim for service connection for organic brain syndrome must 
be denied.


ORDER

Entitlement to service connection for organic brain syndrome 
is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals


 

